DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments filed 7/28/2022 to claims 1 and 77 have been entered. Claim 2 has been canceled. Claims 1, 8, 13-14, 62, 64-69, 76-79, 81-82 and 84-89 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Claim Objections
Claim 84 objected to because of the following informalities:  The claims improperly uses the status identifier “Currently Amended” when the claim is amended. Appropriate correction is required.
Election/Restrictions
Applicant’s election of the species of “a perfusion medium comprising a level of lipids that ensures that the fatty acid uptake is at least 50 fold lower than glucose uptake” (claim 1), perfusion medium further comprising a “cellular respiration inhibitor” (previous claim 16), analyzing “for cell viability” (claim 14), and cells in “aggregates” (previous claim 10), in the reply filed on 3/18/2019 stands.
Claim Interpretation
Claims 1 and 77 recite the limitation wherein the cells are “characterized by a metabolic steady-state of a constant uptake of glucose and oxygen which does not change with culture time for at least 28 days”. Since the claims do not recite an active step of testing the metabolic steady-state of a constant uptake of glucose and oxygen for at least 28 days, this limitation is interpreted as an inherent characteristic of the cells used in the claimed method.
Claims 1 and 77 recite the limitation wherein step (b) is carried out “while maintain said metabolic steady-state”. It is noted that there is no time frame for step (b), and that this limitation is not required for any of the other method steps.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 13-14, 62, 64-69, 76-79, 81-82 and 84-89 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 77 recite the limitation wherein the cells are “characterized by a metabolic steady-state of a constant uptake of glucose and oxygen which does not change with culture time for at least 28 days”. There is support for cells possessing this inherent property nor is there any support showing that this inherent property was analyzed in the cells used in the method. The as filed specification is total silent as to cells possessing this inherent property. Therefore the as filed specification lacks written description and this limitation is new matter. 
Since dependent claims 8, 13-14, 62, 64-69, 76, 78-79, 81-82 and 84-89 incorporate this limitation from the independent claims, they are also rejected for lacking written description and comprising new matter.
Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive. Applicant alleges support for this limitation can be found at page 25, lines 1-2; page 28, lines 8-11; page 43, line 18. However, none of these sections provide support for the new limitation for the reasons stated below. 
Page 25 lines 1-2 recite “[i]n one embodiment, the steady state of the cells refers to a constant uptake of glucose and oxygen which does not change with culture time”. However, this section nor any of the surround text support the limitation wherein these parameters “not change with culture time for at least 28 days”.
Page 28, lines 8-11 recite “[t]his Example describes a device capable of maintaining three-dimensional aggregates of HepG2/C3A cells for over 28 days in vitro under physiological shear forces and stable oxygen gradient mimicking the native liver microenvironment”. While this section teaches measurements under physiological conditions can be taken for over 28 days, this section nor any of the surround text support the limitation wherein the result of the measurement is “constant uptake of glucose and oxygen which does not change with culture time for at least 28 days”.
Page 43, line 18 recites “[m]easurements were taken every 15 minutes for as long as 28 days with no phototoxicity, signal drift, or relevant loss of signal intensity”. While this section teaches measurements can be taken for over 28 days without phototoxicity, signal drift, or relevant loss of signal intensity, this section nor any of the surround text support the limitation wherein the result of the measurement is “constant uptake of glucose and oxygen which does not change with culture time for at least 28 days”.
Therefore none of these sections provide support for the limitation wherein the cells are “characterized by a metabolic steady-state of a constant uptake of glucose and oxygen which does not change with culture time for at least 28 days”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 13-14, 62, 64-69, 82, 85 and 88 remain rejected under 35 U.S.C. 103 as being unpatentable over Torisawa et al (2007, Biomaterials, 28; 559–566) in view of Ramaiahgari et al (2014, Arch Toxicol, 88:1083–1095), Prill et al (2014, Biomicrofluidics 8, 034102),  Prill et al (2016, Arch Toxicol, 90:1181–1191; Published online: 4 June 2015), Rennert et al (2015, Biomaterials, 71; 119-131), Moser et al (2002, Biosensors & Bioelectronics 17: 297–302) and Eklund et al (2009, Sensors, 9(3): 2117–2133).
Regarding claim 1, Torisawa teaches a viable multicellular spheroid culture system that facilitates the easy preparation and culture of a spheroid microarray for the long-term monitoring of cellular activity in liver models (see abstract). Regarding claims 1 and 13, Torisawa teaches using the system to analyze HepG2 cell spheroids, and teaches that oxygen uptake of the spheroids was analyzed in a saline based HEPES solution that contained glucose and did not contain fatty acids (see page 560); reads on “level of lipids that ensures that fatty acid uptake is at least 50 fold lower than glucose uptake”. Regarding claim 14, Torisawa teaches their measurements monitor the cellular viability of a spheroid (see page 561).
Torisawa does not teach the system is a perfusion system with optical glucose signals or electrochemical sensors for other parameters besides oxygen consumption for continuous measurements in real time and synchronizing the measurements for metallic flux determination. Torisawa does not teach the HepG2 cell spheroids are not proliferating or that the media comprises amino acids. Torisawa does not teach step (b) is done while mainitain a metabolic steady-state or that the cells are characterized by a metabolic steady-state of a constant uptake of glucose and oxygen which does not change with culture time for at least 28 days.
Regarding claim 1, Ramaiahgari teaches HepG2 cell spheroids with improved liver like properties that stop proliferating (reads on while maintaining a metabolic steady state), self-organize and resemble liver functions better than other models (see abstract).  Regarding claim 1, Ramaiahgari teaches this phenotype of HepG2 cell spheroids can be maintained in culture for at least 28 days (see abstract).  
Regarding claims 1, 14 and 88, Prill (2014) teaches a fully automated system can be used for detection of changes in cellular viability and metabolic flux in real time by continuous monitoring of the metabolic activity over several days by continuously measuring glucose consumption and lactate secretion using an electrochemical sensor (see abstract). Regarding claim 1, Prill (2014) teaches the measurements are useful for determining oxidative phosphorylation and glycolysis (see page 2). Prill (2014) exemplifies using the system with HepG2 cells (see page 2).
Regarding claims 1 and 88, Prill (2016) teaches optical oxygen-sensing microprobes embedded in HepG2 spheroids allows for better real time measurements of oxygen levels (see pages 1183 to 1184). Regarding claims 1, 8, 64-69, Prill (2016) teaches the cells are in media comprising amino acids (Dulbecco’s modified Eagle medium), and that measurements were taken for up to 28 days (4 weeks) (see page 1189).
Regarding claims 1, 82 and 88, Eklund teaches multianalyte microphysiometer (MMP) that is capable of simultaneously measuring flux changes in four extracellular analytes (acidification rate, glucose uptake, oxygen uptake, and lactate production) in real-time (see abstract); simultaneous measurements read on “synchronizing”. Regarding claims 1 and 82, Eklund exemplifies synchronizing the glucose, oxygen, and lactate measurements (see Figure 1); the data in Figure 1 depicts a continuous line for each of the overlaid measurements. Regarding claims 1, 62 and 82, Eklund teaches dynamic metabolic flux analysis, coupled to the MMP data, should prove useful in building metabolic biosignatures by the incorporation of more specific probes for analytes such as other amino acids (see page 2130).
Regarding claims 1, 62, 82 and 88, Rennert teaches a microfluidically perfused three dimensional liver model that has sensors to monitor oxygen consumption and that lactate, glucose, and several other cell culture related parameters can be simultaneously measured (see abstract and page 121); simultaneous measurements read on “synchronizing”. Regarding claim 85, Rennert teaches monitoring urea synthesis (page 121 and Figure 8). Regarding claims 8, 64-69 and 89, Rennert teaches the liver model can be used for 4 weeks (see page 120). 
Regarding claims 1, 62, 82 and 88, Moser teaches electrochemical sensors can be used for simultaneous measurement of glucose, lactate, glutamate, and glutamine in cells, and that this can be used to monitor different aspect of metabolism of the cells (see pages 297 and 301-302). 
It would have been obvious to combine Torisawa and Prill (2016) to include amino acids and use an embedded optical oxygen sensor in Torisawa’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in including amino acids and use an embedded optical oxygen sensor because Prill (2016) teaches HepG2 cell spheroids can be cultured with amino acids and that embedded optical sensors are useful for monitoring oxygen in HepG2 cell spheroids. The skilled artisan would have been motivated to include amino acids and use an embedded optical oxygen sensor because Prill teaches that their method of monitoring oxygen can allow for long term analysis up to 4 weeks.
It would have been obvious to combine Torisawa, Prill (2014), Prill (2016), Rennert, Moser and Eklund to measure other parameters besides oxygen consumption continuously in real time in a perfusion system to determine metabolic flux over four weeks. A person of ordinary skill in the art would have had a reasonable expectation of success in measuring other aspects of metabolism, including glucose, lactate, glutamate, urea and glutamine levels because Rennert and Prill (2014) teach microfluidically perfused liver model that has sensors to monitor oxygen consumption and that lactate, glucose, and several other cell culture related parameters can be simultaneously measured using measured in cell culture, and Eklund and Moser each teach a electrochemical senor that is suitable for making these simultaneous measurements. Additionally, Prill (2014) establishes that these measurements are useful for determining metabolic flux and Prill (2014) and Rennert teach that liver models can be maintained for four weeks. The skilled artisan would have been motivated to measure other parameters besides oxygen consumption in a perfusion system because Rennert, Prill and Eklund establish that other parameters are also important to monitor in liver models and the combination of references establish that the parameters can be simultaneously continuously measured in real time to determine metabolic flux.
It would have been obvious to combine Torisawa and Ramaiahgari to use non-proliferating HepG2 cell spheroids in Torisawa’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using non-proliferating HepG2 cell spheroids because Ramaiahgari teaches non-proliferating HepG2 cell spheroids are useful for liver assays and Torisawa specifically teaches using HepG2 cell spheroids. The skilled artisan would have been motivated to use non-proliferating HepG2 cell spheroids because Ramaiahgari teaches HepG2 cell spheroids stop proliferating, self-organize and have improved liver functions compared to other models.
Ramaiahgari is silent as to the inherent property of the cells wherein the cells are characterized by a metabolic steady-state of a constant uptake of glucose and oxygen which does not change with culture time for at least 28 days. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' cells differs, and if so to what extent, from the cells discussed in Ramaiahgari.  The prior art HepG2 cell spheroids do not proliferate, resemble liver functions, and can be maintained in culture for at least 28 days. It is also noted that the cells used in the instant specification are HepG2 cells, and therefore the prior art cells appear to be the same cell type as the cells used in the claimed method.  The cited art taken as a whole demonstrates a reasonable probability that the cells of the prior art is either identical or sufficiently similar to the claimed cells that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.
		Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 76-78, 84, 86-87 and 89 remain rejected under 35 U.S.C. 103 as being unpatentable over Torisawa in view of Ramaiahgari, Prill (2014) Prill (2016), Rennert, Moser and Eklund as applied to claims 1, 8, 13-14, 62, 64-69, 82, 85 and 88 above, and further in view of Hauser et al (2007, Tissue Engineering. Methods in Molecular Medicine™, vol 140. Humana Press).
The teachings of Torisawa in view of Ramaiahgari, Prill (2014) Prill (2016), Rennert, Moser and Eklund are discussed and relied upon above. Additionally, as stated in above, Ramaiahgari teaches HepG2 cell spheroids stop proliferating (reads on steady state), self-organize and resemble liver functions better than other models (see abstract). Ramaiahgari also teaches that this lack of proliferation more closely resembles characteristics of hepatocytes in vivo (see page 1093).
Torisawa in view of Ramaiahgari, Prill (2014) Prill (2016), Rennert, Moser and Eklund do not teach that the cells are cultured in serum-free medium (claim 76) or that the culture medium prevents proliferation (claims 77-78).
Regarding claim 76, Hauser teaches methods of culturing HepG2 multicellular spheroids (see pages 145-149), and Hauser teaches that the spheroids can be cultured in serum free media (see page 149). Regarding claim 77-78, Hauser teaches mitomycin C can be added to cell culture for mitotic inactivation (see pages 39-43 and 264-270).
It would have been obvious to combine Torisawa and Hauser to use serum free culture media comprising mitomycin C for Torisawa’s HepG2 spheroids in view of Ramaiahgari. A person of ordinary skill in the art would have had a reasonable expectation of success in using serum free culture media comprising mitomycin C for Torisawa’s HepG2 spheroids in view of Ramaiahgari because Hauser teaches that cells can be cultured in media comprising mitomycin C and that cells can be cultured in serum free media. The skilled artisan would have been motivated to use culture media comprising mitomycin C for Torisawa’s HepG2 spheroids in view of Ramaiahgari because Ramaiahgari also teaches that this lack of proliferation more closely resembles characteristics of hepatocytes in vivo and therefore including a proliferation inhibitor such as mitomycin C would ensure that the cells more closely resemble hepatocytes in vivo. The skilled artisan would have been motivated to use serum free culture media for Torisawa’s HepG2 spheroids in view of Ramaiahgari because Hauser teaches that the spheroids can be cultured in serum free media.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 79 remains rejected under 35 U.S.C. 103 as being unpatentable over Torisawa in view of Ramaiahgari, Prill (2014) Prill (2016), Rennert, Moser and Eklund as applied to claims 1, 8, 13-14, 62, 64-69, 82, 85 and 88 above, and further in view of Nogiec et al (2015, Molecular Metabolism, 4: 151-163 and Supplemental Material).
The teachings of Torisawa in view of Ramaiahgari, Prill (2014) Prill (2016), Rennert, Moser and Eklund are discussed and relied upon above.
Torisawa in view of Ramaiahgari, Prill (2014) Prill (2016), Rennert, Moser and Eklund do not teach that the synchronizing of signals is done by a single microprocessor.
Nogiec is drawn to methods of metabolic modeling by measuring various metabolic parameters in target cells (see abstract). Nogiec teaches that extracellular acidification rate (ECAR) is a measure of glucose metabolism, and (OCR) is a measure of oxygen consumption rate (see page 156). Nogiec teaches collecting time point related (synchronized) ECAR and OCR measurements, and analyzing the ECAR/OCR ratio to calculate metabolic flux (see page 156, Figure 5, and Supplemental Material). Nogiec teaches that the ECAR and OCR ratio was analyzed and calculated using a Seahorse XF24 Flux Analyzer (reads on microprocessor) (see page 154 and Supplemental Material).
It would have been obvious to combine Torisawa in view of Ramaiahgari, Prill, Rennert, and Moser with Nogiec to use Nogiec’s modeling system to analyze the metabolic flux. A person of ordinary skill in the art would have had a reasonable expectation of success in using Nogiec’s modeling system to analyze the metabolic flux because Nogiec’s system is specifically designed for analyzing metabolic parameters. The skilled artisan would have been motivated to use Nogiec’s modeling system to analyze the metabolic flux because Nogiec teaches that this system can directly synchronize and analyze ECAR (glucose consumption) and OCR (oxygen uptake) measurements.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
	
Claim 81 remains rejected under 35 U.S.C. 103 as being unpatentable over Torisawa in view of Ramaiahgari, Prill (2014) Prill (2016), Rennert, Moser, Eklund and Hauser as applied to claims 1, 8, 13-14, 62, 64-69, 76-78, 81-82 and 84-89 above, and further in view of Nogiec et al (2015, Molecular Metabolism, 4: 151-163 and Supplemental Material).
The teachings of Torisawa in view of Ramaiahgari, Prill (2014) Prill (2016), Rennert, Moser, Eklund and Hauser are discussed and relied upon above.
Torisawa in view of Ramaiahgari, Prill (2014) Prill (2016), Rennert, Moser, Eklund and Hauser do not teach that the synchronizing of signals is done by a single microprocessor.
Nogiec is drawn to methods of metabolic modeling by measuring various metabolic parameters in target cells (see abstract). Nogiec teaches that extracellular acidification rate (ECAR) is a measure of glucose metabolism, and (OCR) is a measure of oxygen consumption rate (see page 156). Nogiec teaches collecting time point related (synchronized) ECAR and OCR measurements, and analyzing the ECAR/OCR ratio to calculate metabolic flux (see page 156, Figure 5, and Supplemental Material). Nogiec teaches that the ECAR and OCR ratio was analyzed and calculated using a Seahorse XF24 Flux Analyzer (reads on microprocessor) (see page 154 and Supplemental Material).
It would have been obvious to combine Torisawa in view of Ramaiahgari, Prill, Rennert, Moser and Hauser with Nogiec to use Nogiec’s modeling system to analyze the metabolic flux. A person of ordinary skill in the art would have had a reasonable expectation of success in using Nogiec’s modeling system to analyze the metabolic flux because Nogiec’s system is specifically designed for analyzing metabolic parameters. The skilled artisan would have been motivated to use Nogiec’s modeling system to analyze the metabolic flux because Nogiec teaches that this system can directly synchronize and analyze ECAR (glucose consumption) and OCR (oxygen uptake) measurements.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.	
Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive. 
Applicant discusses one way intracellular metabolic flux can be calculated, highlighting the problem with using proliferating cells while using this method of measuring intracellular metabolic flux. Applicant then alleges that none of the cited references teach (1) non-proliferating cells, that (2) have the inherent property of the cells wherein the cells are “characterized by a metabolic steady-state of a constant uptake of glucose and oxygen which does not change with culture time for at least 28 days”. As an initial matter, as stated above, the limitation wherein the cells are “characterized by a metabolic steady-state of a constant uptake of glucose and oxygen which does not change with culture time for at least 28 days” lacks written description and is new matter. Furthermore, the rejection is over the obviousness to use Ramaiahgari’s HepG2 cell spheroids that do not proliferate, resemble liver functions, and can be maintained in culture for at least 28 days. Therefore contrary to applicant’s assertion, the rejection specifically addresses using non-proliferating cells. Regarding the inherent property of the cells, as stated in the above rejection, Ramaiahgari’s cells appear to possess this inherent property. Ramaiahgari’s HepG2 cell spheroids do not proliferate, resemble liver functions, and can be maintained in culture for at least 28 days. It is also noted that the cells used in the instant specification are HepG2 cells, and therefore the prior art cells appear to be the same cell type as the cells used in the claimed method. Therefore this argument is not persuasive. 
Applicant notes that the rejection still addresses the limitation of “simultaneous” measurements even though this limitation has been deleted from the claims. However, the references that discuss simultaneous measurements are still relevant to the claims as the claims recite synchronizing measurements, and as discussed above simultaneous measurements read on “synchronizing”.
Applicant highlights that both the primary reference Torisawa and the secondary reference Prill (2016) use cells that are not taught to not be proliferating. Applicant concludes that these two references alone would not provide stable measurements as the cells would be proliferating.  However, as stated above, the rejection is over the obviousness to use Ramaiahgari’s HepG2 cell spheroids that do not proliferate, and therefore this limitation is addressed by Ramaiahgari. The applicant is reminded that the rejection is not over Torisawa and the secondary reference Prill (2016) alone, but over the combination of all of the cited references.
Applicant alleges none of the reference provide motivation to “continuously perfuse live non-proliferating cells being at a steady state (i.e., cells which do not accumulate nor deplete metabolites over the culture period) and to continuously measure in real time oxygen, glucose and lactate to thereby calculate the intracellular metabolic fluxes of said cells as claimed in the claimed invention”. Applicant then discusses each of the references individually highlighting that none of the references individually teach all of the limitations. It is noted that the applicant does not point to any specific limitation that they feel is not taught by any of the references. The rejection above is over the combination of references not any one reference alone. As the applicant has not pointed to a limitation that is not taught by any of the references, this is not persuasive. It is also noted that the applicant appears to be interpreting the claim much narrower than it is drafted. As stated in the claim interpretation, the limitation wherein step (b) is carried out “while maintain said metabolic steady-state” only appeals to step (b) and is not required for the measuring steps. The claims do not require that step (b) occurs simultaneously with steps (c) and (d). Regarding the simultaneous measurements, and applicant’s remarks regarding Moser, again, not only does Moser specifically teach throughout the publication that the measurements were simultaneous, but the title of the Moser paper is “Biosensor arrays for simultaneous measurement of glucose, lactate, glutamate, and glutamine”. There is no special definition of “simultaneous” in the specification. It is noted that every measurement is going to necessarily occur at a point in time and the claim does not limit to any specific intervals for the measurements. Furthermore, Figure 4 for example of Moser depicts a solid line on the graph indicating a continuous measurement of the levels. Moser’s teachings therefore read on the broadest reasonable interpretation of “simultaneous” as Moser specifically teaches that the measurements are done simultaneously. Furthermore, the Prill (2014) and Eklund also specifically teach simultaneously measuring flux changes. While applicant alleges that Eklund does not teach continuous perfusion during the measurements, applicant is reminded that the claims do not limit to step (b) happening simultaneously with steps (c) and (d). Even so, the other references including the primary reference teach this limitation. Therefore this limitation is obvious over the combination of references.
Pointing again to the limitation wherein the cells are “characterized by a metabolic steady-state of a constant uptake of glucose and oxygen which does not change with culture time for at least 28 days”, applicant alleges that Ramaiahgari’s HepG2 cell spheroids do not read on this limitation since Ramaiahgari’s observed changes the albumin, OAT2 and OAT7 gene expression over time. As an initial matter, as stated above, the limitation wherein the cells are “characterized by a metabolic steady-state of a constant uptake of glucose and oxygen which does not change with culture time for at least 28 days” lacks written description and is new matter. Furthermore, the claim defines “steady-state” to be “constant uptake of glucose and oxygen which does not change with culture time for at least 28 days”. The claim does not recite that there must be a steady state of albumin, OAT2 and OAT7 gene expression. Again, regarding the inherent property of the cells being characterized by applicant’s steady state, Ramaiahgari’s cells appear to possess this inherent property. Ramaiahgari’s HepG2 cell spheroids do not proliferate, resemble liver functions, and can be maintained in culture for at least 28 days. It is also noted that the cells used in the instant specification are HepG2 cells, and therefore the prior art cells appear to be the same cell type as the cells used in the claimed method. Therefore this argument is not persuasive.
Applicant highlights that Ramaiahgari alone does not teach the claimed measuring steps. This argument is not persuasive for the same reasons applicant’s other arguments alleging that no one reference alone teaches all of the claimed features. As stated above, the rejection above is over the combination of references not any one reference alone. As the measuring steps are taught by the other cited references, this argument is not persuasive. 
Applicant alleges that the secondary references Hauser and Nogiec do not remedy the deficiencies alleged above. However, as applicant’s arguments above were not persuasive, this argument is not persuasive.  Applicant also highlights that Hauser does not exemplify using mitomycin C HepG2 spheroids. However, as stated above, Hauser teaches mitomycin C can be added to cell culture for mitotic inactivation, which prevents proliferation. There is motivation to add Hauser’s mitomycin C to the HepG2 cell spheroids because Ramaiahgari’s teaches it is beneficial for the cells to not proliferate, and therefore there is motivation to use a culture condition that is known to maintain cells without proliferation. Therefore this argument is not persuasive.
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653